Exhibit 10.61

 

ALLMERICA FINANCIAL CORPORATION

RESTRICTED SHARE UNIT AGREEMENT

 

This Restricted Share Unit Agreement (the “Agreement”) is made as of this 1st
day of March, 2004 by and between ALLMERICA FINANCIAL CORPORATION, a Delaware
corporation (the “Company”), and                      (the “Participant”).

 

P R E A M B L E

 

WHEREAS, pursuant to the terms of the Allmerica Financial Corporation Long Term
Stock Incentive Plan (the “Plan”), the Committee (as defined in the Plan) has
agreed to give to the Participant, subject to the terms and conditions of the
Plan and this Agreement, restricted share units. The number of units to be
awarded shall be determined by dividing $             by the closing price of
the Company’s stock on March 5, 2004 rounded up to the next full share (the
“Base Amount of Restricted Share Units”). In addition, the Participant shall
also receive Restricted Share Units equal to 15% of $             rounded up to
the next full share (the “Premium Restricted Share Units”).

 

WHEREAS, the Base Amount of Restricted Share Units and the Premium Restricted
Share Units will be subject to certain restrictions and other terms and
conditions as set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

  1. Grant of Restricted Share Units. The Company hereby grants to Participant
Restricted Share Units in an amount equal to the Base Amount of Restricted Share
Units and Premium Restricted Share Units provided the Participant delivers to
the Company a fully executed copy of this Agreement.

 

Upon vesting, each Base Amount of Restricted Share Unit and each Premium
Restricted Share Unit shall be automatically converted into one (1) Share (as
defined in the Plan).

 

  2. Vesting and Company’s Right to a Return of the Base Amount of Restricted
Share Units and Premium Restricted Share Units.

 

  (a) Vesting. The Base Amount of Restricted Share Units and the Premium
Restricted Share Units shall be one hundred (100%) percent vested on the date
the Participant has completed three (3) additional years of active service with
the Company or one of its subsidiaries or affiliates (the Company and its
subsidiaries and affiliates hereinafter referred to as “Allmerica”). The three
(3) years of additional active service will commence on March 5, 2004 and be
determined pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

  (b) Termination. Upon the termination of Participant’s employment with
Allmerica for whatever reason, whether with or without cause, for good reason or
otherwise, the non-vested Base Amount of Restricted Share Units and the Premium
Restricted Share Units shall be returned to the Company for no consideration.

 

  (c) Retirement. In the event that the Participant retires prior to the Base
Amount of Restricted Share Units and the Premium Restricted Share Units becoming
vested, the said Restricted Share Units shall be returned to the Company for no
consideration. Retirement, for purposes of this Agreement, shall have the same
meaning as it does in the Plan. However, the pro rata vesting provision in the
event of retirement or early retirement as set forth in Section 7(d) of the Plan
is not applicable to the Base Amount of Restricted Share Units or the Premium
Restricted Share Units.

 

  (d) Disability. In the event Participant is placed in a long term disability
status (as such term is defined in the Plan) then any time during which
Participant is in such status shall not be counted in determining whether
Participant has provided the required amount of active service for purpose of
vesting of the Base Amount of Restricted Share Units or Premium Restricted Share
Units. Notwithstanding any provision in the Plan to the contrary, if the
Participant’s employment with Allmerica is terminated due to disability before
the Base Amount of Restricted Share Units and the Premium Restricted Share Units
are fully vested, the Participant shall return to the Company, for no
consideration, the Base Amount of Restricted Share Units and the Premium
Restricted Share Units.

 

  (e) Death. In the event Participant dies prior to the Base Amount of
Restricted Share Units or the Premium Restricted Share Units becoming fully
vested, the Participant shall return to the Company, for no consideration, the
Base Amount of Restricted Share Units and the Premium Restricted Share Units.

 

  (f) Change of Control. As stated in the Plan, in the event of a Change of
Control (as defined in the Plan), the Base Amount of Restricted Share Units and
the Premium Restricted Share Units shall be governed by the provisions of
Section 8(f) of the Plan.

 

  3. Units Received in Certain Corporate Transactions. The terms of this
Agreement shall apply to any units received by Participant in exchange for the
Base Amount of Restricted Share Units and the Premium Restricted Share Units
pursuant to a plan of merger, consolidation, recapitalization or reorganization
of the Company. The terms



--------------------------------------------------------------------------------

of this Agreement shall also apply to any security received as a result of a
unit split or unit dividend with respect to the Base Amount of Restricted Share
Units and the Premium Restricted Share Units and such securities shall become
Restricted Share Units pursuant to the terms of this Agreement.

 

  4. Notices. Any notice required to be given hereunder will be deemed to be
duly given on the date of delivery if delivered in person or, on the date of
mailing if mailed by registered or certified mail, postage prepaid, return
receipt requested, to the party or parties that are to receive such notice at
the addresses indicated on the signature page of this Agreement. The address of
Participant or the Company may be changed only by giving written notice to the
other party of such change of address.

 

  5. Taxes. To the extent the lapse of restrictions results in the receipt of
compensation by Participant for tax purposes, the Company shall withhold from
the Base Amount of Restricted Share Units and the Premium Restricted Share Units
or any Shares received for said units, any tax required to be withheld by reason
thereof.

 

  6. Entire Agreement; Counterparts. This Agreement contains the entire
understanding between the parties concerning the subject contained in this
Agreement. Except for the Agreement, there are no representations, agreements,
arrangements, or understandings, oral or written, between or among the parties
hereto, relating to the subject matter of this Agreement, that are not fully
expressed herein. This Agreement may be signed in one or more counterparts, all
of which shall be considered one and the same agreement.

 

  7. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

 

  8. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

  9. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes.

 

  10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.



--------------------------------------------------------------------------------

  11. Successors. The provisions of this Agreement will benefit and will be
binding upon the assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.

 

  12. Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement, the nonbreaching parties
would be irreparably harmed and could not be made whole by monetary damages.
Each of the parties hereto accordingly agrees to waive the defense in any action
for injunction or specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to an injunction or to compel
specific performance of this Agreement.

 

  13. Amendment. This Agreement may only be amended by the written consent of
all of the parties to this Agreement at the time of such amendment.

 

  14. Facsimile Signature. The Company may execute this Agreement by means of a
facsimile signature.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

ADDRESS:

 

ALLMERICA FINANCIAL CORPORATION

440 Lincoln Street

Worcester, MA 01653

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

ADDRESS:

 

 

--------------------------------------------------------------------------------

   

Participant

 

 

 

 

(Section 162(m) Deferral Election to follow)



--------------------------------------------------------------------------------

162(m) Deferral Election

 

Under Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)”), the Company is generally not entitled to a tax deduction with respect
to any calendar year in which non-performance based compensation (as defined in
Section 162(m)) exceeds $1 million dollars paid to its Chief Executive Officer
and its next four most highly paid executives. If it is determined that
compensation related to the Base Amount of Restricted Share Units and/or the
Premium Restricted Share Units (in the aggregate the “Restricted Share Units”)
would violate Section 162(m) when the Restricted Share Units vest and you wish
to defer receipt of the Restricted Share Units until such units can be
distributed to you without a violation of Section 162(m), please sign below
where indicated. Notwithstanding the foregoing, the Committee may, in its sole
discretion, eliminate in whole or in part this deferral election.

 

I hereby agree to the above Section 162(m) Deferral Election.

 

 

--------------------------------------------------------------------------------

Participant